 



Exhibit 10.1
AXCESS INTERNATIONAL INC.
3208 Commander Drive
Carrollton, Texas 75006
January 12, 2007
C.I.P.A.F. S.A.
29 Avenue De La Porte-Neuve
L-2227 Luxembourg

     
Re:
  Stock Purchase Agreement

Ladies and Gentlemen:
     This Agreement sets forth the terms and conditions on which Axcess
International Inc., a Delaware Corporation, of 3208 Commander Drive, Carrollton,
Texas, 75006 (the “Company”) will issue and sell to C.I.P.A.F. S.A. (the
“Purchaser”) shares of Series 2006C Preferred Stock of the Company, par value
$0.01 per share (the “Preferred”).
     1. Type of Security and Purchase Price. The Purchaser hereby agrees to
subscribe for and purchase from the Company, and the Company hereby agrees to
issue and sell to the Purchaser Fifty (50) Preferred Shares. The purchase price
shall be Ten Thousand US Dollars ($10,000) per share for a total of Five Hundred
US Dollars ($500,000) payable in cash. Preferred shares shall bear no dividends.
The purchase and sale shall be effective as of January 12, 2007 (the “Effective
Date”).
     2. Purchase Dates and Delivery of Shares. The Company closed on the sale
during January of 2007. Upon its receipt of the purchase price, the Company
shall issue and sell to the Purchaser the number of Preferred and Warrants based
on paragraph 1 above. On and as of the Effective Date, the Company shall execute
and deliver to the Purchaser stock and warrant certificates in proper form
representing the Shares.
     3. Securities Act Legend; Registration Rights.
           3.1 The Shares will not be registered under the Securities Act of
1933, as amended (the “Securities Act”). Prior to registration, certificates
representing the Shares shall bear a restrictive legend substantially to the
effect of the following:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, OR APPLICABLE STATE SECURITIES LAWS, OR THE SECURITIES LAWS OF ANY
OTHER JURISDICTION. THEY MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THOSE SECURITIES LAWS OR PURSUANT TO AN
EXEMPTION THEREFROM. ADDITIONAL RESTRICTIONS REGARDING THE TERMS UNDER WHICH THE
SHARES REPRESENTED BY THIS CERTIFICATE MAY BE CONVERTED INTO NON-VOTING COMMON
STOCK OF THE COMPANY ARE SET FORTH IN THE CERTIFICATE OF DESIGNATIONS,
PREFERENCES, POWERS AND RIGHTS OF THE SERIES 2006C PREFERRED STOCK.

 



--------------------------------------------------------------------------------



 



           3.2 The Company has committed to register the Common Stock Underlying
the Series 2006C Preferred Stock under Form SB-2 (or comparable form, the
“Registration Statement”) within 90 days of the date of the last closing of the
2006C Preferred Equity and to make its best efforts to have the Registration
Statement declared effective at the earliest possible date.
     4. Representations and Warranties by the Company. The Company hereby
represents and warrants to the Purchaser as follows:
           4.1 The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, and has the corporate
power and authority to execute and deliver this Agreement, to issue the Shares
on the basis described herein and otherwise to perform its obligations under
this Agreement.
           4.2 The execution and delivery by the Company of this Agreement, the
issuance of the Shares, and the performance by the Company of its obligations
hereunder, have been duly authorized by all requisite corporate action on the
part of the Company and will not (i) violate any provision of law, statute, rule
or regulation or any order of any court or other agency of government, (ii)
conflict with or violate the Certificate of Incorporation (after amendment to
authorize the additional shares of non-voting common stock) or By-Laws of the
Company, in each case as amended, or (iii) violate, conflict with or constitute
(with due notice or lapse of time or both) a default under any indenture,
mortgage, lease, license, agreement or other contract or instrument or result in
the creation or imposition of any lien, charge or encumbrance of any nature upon
the properties or assets of the Company or any of its subsidiaries, in each case
if such violation, conflict, default, lien, charge or encumbrance would have a
material adverse effect on the Company.
           4.3 This Agreement has been duly executed and delivered by the
Company and constitutes the valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except to the extent the
enforceability hereof may be limited by applicable bankruptcy, moratorium or
similar laws affecting the rights of creditors generally.
           4.4 Based in part upon the representations and warranties of the
Purchaser contained in this Agreement, no registration or filing with, or
consent or approval of, or other action by, any federal, state or other
governmental department, commission, board, bureau, agency or instrumentality or
any third party is or will be necessary for the execution and delivery of this
Agreement by the Company and the issuance of the Shares hereunder, other than
the filing of a notice of sale on Form D with the Securities and Exchange
Commission and any other required jurisdictions in accordance with the rules and
regulations thereof under the Securities Act and applicable state law.
           4.5 The Preferred Shares are duly authorized, validly issued, fully
paid and non-assessable shares of Series 2006C Preferred Stock, and are not
subject to any preemptive rights.
     5. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:
           5.1 The Purchaser is acquiring the Shares for its own account, for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act.
           5.2 The Purchaser understands that the Shares have not been
registered under the Securities Act, by reason of their issuance by the Company
in transactions exempt from the registration requirements of the Securities Act,
and that the Common shares must be held by the Purchaser until registered under
the Securities Act.

 



--------------------------------------------------------------------------------



 



           5.3 The Purchaser further understands that the exemption from
registration afforded by Rule 144 (the provisions of which are known to it)
promulgated under the Securities Act depends on the satisfaction of various
conditions, and that, if applicable, Rule 144 may afford the basis for sales
only in limited amounts, after compliance with the holding periods and other
provisions thereof.
           5.4 The Purchaser understands that its investment hereunder involves
substantial risks and represents and warrants that it has made such independent
examinations and investigations of the Company as it has deemed necessary in
making its investment decision, and the Purchaser further represents and
warrants that it has had sufficient access to the officers, directors, books and
records of the Company as it has deemed necessary to conduct such examination
and investigation and make such investment decision. Purchaser agrees to keep
confidential the confidential information provided for the purpose of evaluating
the purchase herein.
           5.5 The Purchaser is a qualified investor able to bear the economic
risk of the investment contemplated by this Agreement and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment contemplated by this Agreement.
     6. Reaffirmation of Representations and Warranties. The date Units are
purchased shall constitute a reaffirmation of each and every one of the
representations and warranties of the Company set forth in Section 5 of this
Agreement and those of the Purchaser set forth in Section 6 of this Agreement as
if made as of each Effective Date, unless otherwise restated or corrected by
either the Purchaser or the Company, as the case may be.
     7. Miscellaneous.
           7.1 This Agreement constitutes our entire agreement with respect to
the subject matter hereof. This Agreement may not be modified or amended or any
provision hereof waived except by an instrument in writing signed by the Company
and the Purchaser.
           7.2 This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. The
rights of the Purchaser hereunder shall be assignable to any holder of the
Shares. Except as provided in the immediately preceding sentence, this Agreement
and the rights of the Purchaser hereunder shall not be assignable, and any
purported assignment hereof or thereof shall be void.
           7.3 This Agreement may be executed in any number of counterparts and
on separate counterparts, each of which shall be an original instrument, but all
of which together shall constitute a single agreement. One or more signature
pages from any counterpart of this Agreement may be attached to any other
counterpart of this Agreement without in any way changing the effect thereof.
This Agreement shall be effective when executed and delivered by the Company and
the Purchaser.
           7.4 All notices, requests, demands, consents, waivers, or other
communications made hereunder to any party or holder of Shares shall be in
writing and shall be deemed to have been duly given if delivered personally or
sent by nationally-recognized overnight courier, facsimile or by first class
registered or certified mail, return receipt requested, postage prepaid,
addressed to such party at the address set forth below:

 



--------------------------------------------------------------------------------



 



     if to the Company, to:
           Axcess International Inc.
           3208 Commander Drive
           Carrollton, TX 75006
           Attention: Chief Financial Officer
     with a copy to:
           Vial, Hamilton, Koch, and Knox
           1700 Pacific, Suite 2800
           Dallas, TX 75201
           214-712-4441
           Attention: Craig Ongley; and
     if to the Purchaser:
           to the Purchaser at its address first set forth above,
or to such other address as the party to whom such communication is to be given
may have furnished to the other party in writing in accordance herewith. All
such notices, requests, demands, consents, waivers or other communications shall
be deemed to have been delivered (i) in the case of personal delivery, on the
date of delivery, (ii) if sent by facsimile, on the date sender receives a
confirmation confirming receipt, (iii) if sent by overnight courier, on the next
business day following the date sent and (iv) in the case of mailing, on the
third business day following such mailing.
           7.5 All representations, warranties and agreements contained herein
shall survive the execution and delivery of this Agreement and the sale of the
Shares hereunder.
           7.6 This Agreement, and all rights, obligations and liabilities
hereunder, shall be construed according to the laws of the State of Texas
applicable to contracts made and to be performed wholly therein. Any judicial
proceeding brought against the Company to enforce, or otherwise in connection
with, this Agreement may be brought in any court of competent jurisdiction in
the City of New York, and, by execution and delivery of this Agreement, the
Company (i) accepts, generally and unconditionally, the nonexclusive
jurisdiction of such courts and any related appellate court and irrevocably
agrees to be bound by any final judgment rendered thereby in connection with
this Agreement and (ii) irrevocably waives any objection it may now or hereafter
have as to the venue of any such proceeding brought in such a court or that such
a court is an inconvenient forum.
     If the foregoing correctly sets forth your understanding of our agreement,
please so indicate by signing and returning to the Company the enclosed
counterpart of this Agreement.

            Very truly yours,


AXCESS INTERNATIONAL INC.
      By:           Allan Griebenow, Chief Executive Officer             

 